Citation Nr: 1020832	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-23 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for a right 
knee disorder. 


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

S.K.C. Boyce




INTRODUCTION

The Veteran apparently had active service from February 1955 
to November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  December 2005 and February 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
right knee disorder in a decision dated in May 1980.  The 
Veteran did not appeal this decision, thus, it became final.

2.  The RO determined that new and material evidence had not 
been received to reopen the previously denied claim for 
service connection for a right knee disorder in decisions 
dated in December 2000 and March 2002.  The Veteran did not 
appeal either of these decisions, thus, each became final.

3.  Evidence submitted since the March 2002 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for a right 
knee disorder.

4.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran has a right knee disorder that is manifested as a 
result of his period of active service.


CONCLUSIONS OF LAW

1.  The unappealed March 2002 RO decision, which determined 
that new and material evidence had not been received to 
reopen the previously denied claim for service connection for 
a right knee disorder, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.1103 (2009).

2.  Subsequent to the March 2002 RO decision, new and 
material evidence to reopen the claim of service connection 
for a right knee disorder has been received. 38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2009).

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for a right knee disorder 
have been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for a right knee disorder.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Right knee disorder

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran is seeking service connection for a right knee 
disorder.  Because the Veteran did not perfect a substantive 
appeal to a March 2002 decision of the RO, which determined 
that new and material evidence had not been received to 
reopen the previously denied claim for service connection for 
a right knee disorder, that determination became final based 
on the evidence then of record.  However, if new and material 
evidence is presented or secured with respect to the claim 
that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening a Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In decision dated in May 1980, the RO denied the Veteran's 
claim of entitlement to service connection for a right knee 
disorder.  The Veteran did not appeal this decision, thus, it 
became final.  In December 2000 and March 2002, the RO 
determined that new and material evidence had not been 
received to reopen the previously denied claim for service 
connection for a right knee disorder.

At the time of the last final March 2002 decision, the record 
included the Veteran's contentions that he currently had a 
right knee disorder that was incurred in service.  
Specifically, he asserted that he started having problems 
with his right knee after an accident that occurred while 
unloading oil drums when one 55-gallon drum landed on his 
leg, pinning it in the wrong direction. 

The Veteran's service treatment records were not on file and 
according to the record, were apparently destroyed in a 1973 
fire at the National Personnel Records Center in St. Louis, 
Missouri.  As such, there is a heightened obligation to 
assist the Veteran in the development of his case, a 
heightened obligation to explain findings and conclusions, 
and to consider carefully the benefit of the doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The record also included treatment records dated in October 
1975 showing that the Veteran had reported knee pain.  The 
treating physician noted minor subpatella crepitation in the 
right knee, but no X-rays of the right knee were taken.  

In April 1979, the Veteran underwent an excision of the bursa 
and involved tissue.  In January 1980, the Veteran had a VA 
examination wherein the examiner recorded symptoms of 
swelling, aching of the knees, weakness, give out, and lock-
up.  He subsequently had a Hauser procedure in February 1980, 
an Insall realignment operation in May 1980, and a 
patellectomy in December 1980.  At a VA examination in 
January 1985, the Veteran complained of popping of joints, 
swelling, and constant shooting pain in both knees.  

An April 2000 VA examination report shows that the examiner 
noted the Veteran's assertion that he injured his right knee 
in service in 1962 when a 55-gallon oil drum rolled down and 
pinned his right leg while he was unloading planes in 
Thailand.  The Veteran also stated that had physical therapy 
for the right knee injury in service, and that his problems 
with his knees continued after leaving service, resulting in 
the operations on the right knee in 1979 and 1980.  The 
examiner also noted that total replacement of the right knee 
would eventually be necessary, and gave a diagnosis of 
advanced degenerative arthritis of both knees due to service-
related injuries. 

In its March 2002 decision, the RO determined new and 
material evidence had not been received which had shown that 
the Veteran had a right knee disorder that was manifested as 
a result of his period of active service.  The Veteran did 
not perfect a timely appeal of this decision, thus, it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Subsequent to the March 2002 RO decision, in a March 2005, 
the Veteran requested that he be awarded service connection 
for his right knee disorder.  Evidence of record dated since 
the March 2002 RO decision included a VA examination report 
dated in July 2002 which showed that the examiner recorded 
the history of the Veteran's right knee injury from 1962, and 
found that the Veteran had loss of use of the leg due to the 
patellectomy, loss of full flexion, and 1 inch atrophy of the 
quadriceps.  Total knee replacement surgery was anticipated.  
The examiner gave the opinion that the Veteran had sustained 
bilateral service connected knee injuries, and also indicated 
that his knee injuries were severely limiting his daily 
functioning.  

In March 2005, the Veteran underwent a total right knee 
replacement.  The diagnosis was severe osteoarthritis, right 
knee status post patellectomy. 

In November 2005, the Veteran was provided with another VA 
examination.  The examiner noted the Veteran's reported 
history of severe valgus stress of the right knee with severe 
swelling in 1962, and his continuous history of knee problems 
since that time.  The diagnosis provided is status post right 
total knee replacement for treatment of degenerative joint 
disease, right knee.  The examiner gave the opinion that the 
Veteran's current right knee disorder more likely than not 
developed from the severe valgus stress received in 1962.  

In October 2005, the Veteran submitted a statement from a 
fellow service member who recalled that it was widely known 
in service that the Veteran was put on light duty because an 
oil drum fell on him and pinned his leg the wrong way.  He 
also recalled the Veteran's problems with his legs and knees 
after the injury.  This statement is consistent with the 
Veteran's own recollections of his injury given at his VA 
examinations in April 2000, July 2002, and November 2005.

The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the previously denied claim of entitlement to 
service connection for a right knee disorder is reopened 
because the Board finds that the new evidence is material.

Having reopened the Veteran's claim of service connection for 
a right knee disorder, the Board must now consider whether 
entitlement to service connection is warranted on the merits.

After carefully reviewing all the evidence on file, the Board 
finds that there is a reasonable basis to relate the 
Veteran's current right knee disorder to his active service.  
38 C.F.R. § 3.303(d).  The evidence of record shows the 
existence of a currently diagnosed disability of the right 
knee, credible evidence of the occurrence of an in-service 
injury consisting of the Veteran's own recollections and the 
corroborating statement of his fellow service member, and 
three medical opinions indicating that the Veteran's current 
right knee disability was caused by his period of active 
service.  Therefore, resolving all reasonable doubt in favor 
of the Veteran, service connection for a right knee disorder 
is warranted. 

Further inquiry could be undertaken with a view toward the 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-07 (1994).


ORDER

Service connection for a right knee disorder is granted. 




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


